DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot joints” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	The claims are generally difficult to read as well as not being recognized by the text recognition system utilized by the office. The examiner respectfully requests substitute claims in response to the office action that are in compliance to 37 CFR 1.52(a) and (b). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation “said fuselage” in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claims not addressed are rejected based on their dependency from a rejected base claim.
 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regev (US 2020/0333779 A1).
9.	Regarding Claim 20, Regev discloses an unmanned aerial vehicle, comprising:
	a forward end, an aft end, and a body extending between said forward end and said aft end (a cylindrical central body having a forward and aft ends and extending between the ends as seen in FIGS. 2-3); 
	a plurality of arms extending out from opposite sides of the body (arms 200 extending from the body as seen in FIG,. 2);
	a plurality of propulsion units attached to said arms in a fixed position relative to said body and generating thrust for translational motion of said body (pars. [0029], [0031] and [0033]; propulsion units 300 attached to arms 200 in a fixed position relative to body and arms 200 being capable of rotating relative to the body such that the propulsion units are capable of generating thrust for translational motion of said body); and
	a plurality of airfoils (400) each attached to one arm of said plurality of arms such that a longitudinal axis of said one arm extends through a proximal end of the airfoil (FIG. 2), said airfoils being freely pivotable via pivot joints around the longitudinal axis of said plurality of arms to adjust an angle of incidence of said airfoils relative to said body to provide lift during translational motion of said body (paras. [0031], [0033], [0035] and [0038]; airfoils 400 disclosed as free wings which pivot about pivot joints 18 around the longitudinal axis of respective arms 200 such that an angle of incidence of said airfoils can be adjusted relative to the body for providing lift during translational motion of the body).
10.	Regarding Claim 21, Regev discloses the unmanned aerial vehicle of claim 20, wherein said airfoils comprise wings that are configured to pivot 360 degrees (para. [0038]).
11.	Regarding Claim 22, Regev discloses the unmanned aerial vehicle of claim 20, wherein during said translational motion, said airfoils are adjustable to decrease loading on said airfoils to a point where a total lifting force of said airfoil mains an angle of attack less than or equal to a critical angle of attack (para. [0038]; the free rotation of airfoils 400 as well as being controlled via computer controlled wind detector as well as actuator 500, as such airfoils 400 are able to perform the intended function of decreasing loading on said airfoils 400 to a point where the total lifting force the airfoils incudes an angle of attack less than or equal to the critical angle of attack).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-4, 6-9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 2020/0333779 A1), in view of Kimchi et al. (US 9676477 B1).
14.	Regarding Claims 1 and 16, Regev discloses an unmanned aerial vehicle (Abstract, para. [0003] and FIG. 2), comprising:
	a body having a forward end, aft end, and a duct extending between said forward end and said aft end, said duct being oriented along a longitudinal axis of said fuselage (a cylindrical central body having a forward and aft ends as well a longitudinal axis along the body as seen in FIGS. 2-3);
	a plurality of arms extending out from opposite sides of the body (para. [0031]; arms 200 extending out from the body as seen in FIG. 2);
	said body being directed substantially upward when the UAV is in a substantially vertical orientation, said body being directed forward when the UAV is in a substantially horizontal orientation (paras. [0029], [0031], [0035], [0036] and [0037]; UAV 100 being configured for vertical and horizontal flight configurations which allows the body to be directed in a direction based on the flight configurations (i.e. at least both upward and forward));
	a plurality of airfoils (400) each attached at one of said arms (200) at said opposite side of the body, said airfoils being configured to provide lift during forward motion of said body (paras. [0029] and [0033]; airfoils being configured to provide lift during forward motion of the body and the forward flight being achieved by independently controlling propulsion units 300 at the ends of each arm for tilting the body, and airfoils by design and definition are configured to provide lift); and
	a plurality of propulsion units (300) each mounted to one said arms (200) in a fixed position relative to the body such that a position and an orientation of each second propulsion unit is fixed relative to a position and orientation of the body (FIGS. 2-3), said second propulsion unit being configured to generate thrust and/or torque to adjust the orientation of the entire body among roll, pitch and yaw axes (paras. [0029], [0031], [0035], [0036] and [0037]; propulsion units configured to generate thrust and torque to adjust the orientation of the entire among roll, pitch and yaw axes at least based on the independent control, rotatability and the arrangement of each propulsion unit 300 relative to the body).
	Regev is silent regarding a duct and a propulsion unit mounted within said duct. 
	Kimchi discloses an unmanned aerial vehicle (Abstract) comprising:
	a body having a forward end, an aft end, and a duct extending between said forward end and said aft end, said duct being oriented along a longitudinal axis of said body (body 114 having forward and aft ends, and a duct extending between said forward end and said aft end, the duct being oriented along a longitudinal axis of the body, for evidence regarding duct see c. 3, ln. 28-36 for stacked counter rotating propellers 103 of a first propulsion unit mounted within the body, thus with consideration of propellers 103 being disclosed as being stacked which by definition requires some depth for propellers to be mounted within the body 114, the surrounding area (i.e. surface area) bounding the propellers is by definition a duct which also extends about the for and aft ends of body 114); 
	a first propulsion unit mounted within said duct in a fixed position relative to the body and generating thrust in a direction that is fixed in relation to the body such that the body and the thrust are both directed substantially upward when the first propulsion unit is in a substantially vertical orientation (c. 3, ln. 28-36 and c. 4, ln. 49-54; propulsion unit 103 mounted with duct in a fixed position relative to the body 114 and by definition generating thrust that is fixed in relative to body 114 such that thrust generated by propulsion unit 103 must be parallel to the body 114 while the UAV 100 is in a vertical orientation).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Regev to use the arrangement of Kimchi, as known arrangement of a fixed propulsion unit mounted within a duct of a body for the purpose of providing additional vertical lift to a UAV for vertical flight operations (c. 3, ln. 34-36 and c. 4, ln. 51-54). In doing so, the thrust and body are both inherently directed substantially upward when the first propulsion unit is in a substantially vertical orientation, and the body and the thrust are both inherently directed substantially forward when the first propulsion unit is in a substantially horizontal orientation.
15.	Regarding Claim 2, modified Regev discloses (see Regev)  the unmanned aerial vehicle of claim 1, wherein said second propulsion units are also configured to generate lift for upward and downward motion while said body is in said substantially upward direction (propulsion units 300 attached to arms 200 which are configured to rotate allows for propulsion units 300 to generate lift in all directions, including generating lift in the various flight configurations).
16.	Regarding Claim 3, modified Regev discloses (see Regev) the unmanned aerial vehicle of claim 2, wherein said second propulsion units are configured to generate thrust for directional movement of said body while in said substantially upward direction (propulsion units 300 attached to arms 200 which are configured to rotate allows the propulsion units to generate thrust for directional movement of the body while in upward and forward directions).
17.	Regarding Claim 4, modified Regev discloses (see Regev) the unmanned aerial vehicle of claim 2, wherein said second propulsion units are configured to generate torque to rotate said body while in said substantially upward direction (with propulsion units being independently controllable and being mounted to the arms at a distance from the body as seen in FIG. 2, the propulsion units 300 are by definition configured to generate torque to rotate said body while in upward or forward directions). 
18.	Regarding Claim 6, modified Regev discloses (see Regev) the unmanned aerial vehicle of claim 1, wherein each airfoil is independently pivotable around the one of said arms in order to adjust an angle of incidence of said airfoil relative to relative wind (paras. [0031], [0033], [0035] and [0038]; airfoils 400 disclosed as being able to rotate freely about arms 200 relative to the body as such being capable of adjusting an angle of incidence of the airfoils relative to any relative wind).
19.	Regarding Claim 7, modified Regev discloses (see Regev) the unmanned aerial vehicle of claim 1, wherein during said forward motion, said airfoils are adjustable to decrease loading on said airfoils to a point where a total lifting force of said airfoils maintains an angle attack less than or equal to a critical angle of attack (para. [0038]; the free rotation of airfoils 400 as well as being controlled via computer controlled wind detector as well as actuator 500, as such airfoils 400 are able to perform the intended function of decreasing loading on said airfoils 400 to a point where the total lifting force the airfoils incudes an angle of attack less than or equal to the critical angle of attack).
20.	Regarding Claim 8, modified Regev discloses (see Regev) the unmanned aerial vehicle of claim 7, wherein each airfoil includes a counterbalance mechanism that provides passive adjustment of said respective airfoil (para. [0031]; counterbalance mechanism 18 used for fixing free rotating airfoils 400 about arms 200 such that airfoils 400 can be passively adjusted).
21.	Regarding Claim 9, modified Regev discloses (see Regev) the unmanned aerial vehicle of claim 7, further comprising a wing loading control system that pivots the airfoils via plurality of actuators based on measure of at least one flight characteristic (paras. [0031], [0035], [0036] and [0038]; a wing loading control system which utilizes computer-controlled wind detector 501 and actuators 500 for pivoting airfoils 400).
22.	Regarding Claim 14, modified Regev discloses (see Regev) the unmanned aerial vehicle of claim 1, wherein proximal ends of the airfoils are attached to an aft second of the body (FIG. 3).
23.	Regarding Claim 15, modified Regev discloses (see Kimchi) the unmanned aerial vehicle of claim 1, wherein the first propulsion unit comprises a turbine engine (c. 3, ln. 43-48).
29.	Regarding Claim 17, modified Regev discloses the unmanned aerial vehicle of claim 16, wherein said second propulsion units (Regev; propulsion unit 300) work in cooperation with said at least one first propulsion unit (Kimchi; propulsion unit 103) to increase total thrust generated by said vehicle (with considering of Kimchi’s propulsion unit 103 being configured to provide additional thrust, the total thrust of the UAV as disclosed by Regev can be increased in both vertical and horizontal orientations).
30.	Regarding Claim 18, modified Regev discloses the unmanned aerial vehicle of claim 16, wherein said second propulsion units (Regev; propulsion unit 300) work in cooperation with said at least one first propulsion (Kimchi; propulsion unit 103) unit to increase total thrust of said vehicle for upward and downward motion while said body remains in substantially upward direction (with consideration of Kimchi’s propulsion unit 103 being configured to provide additional lift (i.e. working in tandem with the remainder of the propulsion units) and Regev’s UAV being configured for forward and vertical flight, the total thrust can be increased in upward and forward motion while the body remains in the substantially upward direction).
31.	Regarding claim 19, modified Regev discloses the unmanned aerial vehicle of claim 16.
	Modified Regev is silent regarding a storage compartment mounted to said body. 
	Kimchi discloses an unmanned aerial vehicle (Abstract and FIGS. 2A-3) comprising a storage compartment mounted to said body, said storage compartment being adapted to a carry a payload or package (c. 8, ln. 45-63; payload storage compartment 302 mounted to body 204, compartment 302 being adapted to carry a payload or package as seen in FIG, 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Regev to use the arrangement of Kimchi, as a known arrangement of a payload storage compartment mounted to a body for the purpose of providing a UAV with conventional means to store, transfer and delivery payloads. 


24.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 2020/0333779 A1) and Kimchi et al. (US 9676477 B1) as applied to claim 1 above, and further in view of Baek et al. (US 20180257775 A1), hereinafter “Baek”.
25.	Regarding Claim 10, modified Regev discloses the unmanned aerial vehicle of claim 1.
	Modified Regev is silent regarding a vibration damping system.
	Baek discloses an unmanned aerial vehicle (Baek Abstract and FIG. 1) comprising a vibration damping system (para. [0141]; vibration damping system 151 as seen in FIG. 9) within said body (101), said vibration damping system limits transmission of vibrations experienced by the said unmanned aerial vehicle (vibration damping systems 151 is capable of performing the function of limiting transmission of vibrations from propulsion units 173 to avionics 111 disposed within body 101 and thereby limiting vibrations experienced by the UAV).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Regev to use the arrangement of Baek, as a known vibration damping system arrangement for the purpose of isolating avionics onboard an unmanned aerial vehicle from adverse effects caused by vibrations produced by propulsion units on board the unmanned aerial vehicle. 

26.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 2020/0333779 A1) and Kimchi et al. (US 9676477 B1) as applied to claim 1 above, and further in view Moore et al. (US 3216192 A), hereinafter “Moore”.
27.	Regarding Claim 11, modified Regeb=v discloses the unmanned aerial vehicle of claim 1. 
	Modified Regev is silent regarding a reactive thrust stabilizing system.
	 Moore discloses an aerial vehicle (Moore FIG. 1) comprising a reactive thrust stabilizing system that minimizes blade stall conditions (c. 1, ln. 13-23, 39-55, c. 2, ln. 3-23, 34-52; a reactive thrust stabilizing system of aerial vehicle at least including pressure source 22 connected to pressure tubes 23 and nozzles 25 at a distal end of airfoils 12 as seen in FIG. 1, therefore the reactive thrust stabilizing system is capable of performing the function of minimizing retreating blade stall conditions).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Regev to use the arrangement of Moore, as a known reactive thrust stabilizing system for the purpose of providing means for directional control means and preventing the loss of lift for an aerial vehicle during flight. 
28.	Regarding Claim 12, modified Regev discloses (see Moore) the unmanned aerial vehicle of claim 1, wherein said reactive thrust stabilizing system comprises at least one pressure source (22) disposed within said body (body as seen in FIG. 1) and a plurality of pressure tubes (23) each extending from the proximal end to a- 21 - distal end (FIG. 1) of one of the airfoils (12), said pressure tubes transmitting high pressure gas from the pressure source for use in controlling flight surfaces in the airfoil (c. 2, ln. 3-11; high pressure gas achieved by the pressure source 22 containing hydrogen peroxide being transmitted via pressure tubes 23 to a distal end of wings 22 and exited via nozzles 25 as seen in FIG. 1).


32.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 2020/0333779 A1), in view of Zuck (US 3730459 A).
33.	Regarding Claim 23, Regev discloses the unmanned aerial vehicle of claim 20. 
	Regev is silent regarding a counter balance mechanism.
	Zuck discloses an aircraft with floating wings (Zuck Abstract and FIG. 1), wherein each airfoil includes a counterbalance mechanism that provides passive adjustment of said respective airfoil, said counterbalance mechanism comprising a weight that extends out from a lead edge of the respect airfoil (c. 4, ln. 64 - c. 5, ln. 30 and claim 12; counter balance mechanism 23/24 which provides passive adjustment to respective freely rotating wings 25, counterbalance mechanism 23/24 having weight 23 that extends out from the leading edge of respective airfoils 25 as seen in FIG. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Regev to use the arrangement of Zuck, as a known arrangement of a weighted counter balance mechanism of an airfoil for the purpose of providing mechanically simple balancing means to an unmanned aerial vehicle such that the orientation of the airfoils can be maintained in a specific orientation during flight.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With regard to drawing objections, specifically the pivot joint as indicated in the non-final rejection, the applicant asserts that pivot joint indicated by 51 is representative of the pivot joint in claim 20. While the applicant is correct in the sense that pivot joint 51 is illustrated in FIG. 3A, however, claim 20 is not a generic claim and does not apply to the embodiment shown in FIG. 3A. Claim 20 is directed to a UAV having at least a plurality of arms which is not present in the embodiment as at least seen in FIG. 3A. Pivot joint 51 is not present in at least FIGS. 1A-2B. It appears that the applicant may be claiming and combining various features of the various UAVs in claim 20. It is suggested that each independent claim to be carefully reviewed, including the dependent claims such that there is no uncertainty regarding this matter. Future claims shall be carefully reviewed and examined for such matters. Furthermore, the examiner has been provided with multiple amendments to the specificaiton as well as multiple amendments to the drawings. It is suggested that a final copy of the amendments to be provided, on separate sheets, for the sake of the clarity. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647